Title: Thomas Jefferson to Martha Jefferson Randolph, 7 August 1818
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


          
            My dearest daughter
            Warm springs
Aug. 7. 18.
          
          I have heard that Dr Cooper has come on to Richmond, which however I doubt. if so he may possibly have come to Monticello. under this uncertainty where a letter may find him, I inclose one to you for him, with a request to forward it to him by mail wherever he is. I have left it open as it may enable you to judge what to do with it in every case.
          I left Judge Stuart’s yesterday after breakfast, and breakfasted here this morning between 9. & 10. I have performed the journey entirely on horseback and without fatigue. an attack of rheumatism in the knee yesterday, without retarding my journey, affects my walking. I have tried once to-day the delicious bath & shall do it twice a day hereafter. the company here is about 45. the table very well kept by mr Fry, and every thing else well. venison is plenty, and vegetables not wanting. I found the houses on the road from Staunton more detestable than any thing I have ever met with. but little gay company here at this time, and I rather expect to pass a dull time. express all my affections to our dear family and most of all be assured of them yourself.
          
            Th: Jefferson
          
        